— Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered June 21, 1984, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and thus *780has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, during the allocution, the requisite element of the charged crime was established and the defendant knowingly, voluntarily and intelligently pleaded guilty thereto (see, People v Harris, 61 NY2d 9). Moreover, the defendant received the sentence which he bargained for, which was not excessive (see, People v Montez, 111 AD2d 877). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.